Exhibit 10.6

 

FINAL

 

FIRST AMENDMENT TO LEASE

 

FIRST AMENDMENT TO LEASE dated as of this 9th day of September, 2015 (the “First
Amendment”) by and between BP BAY COLONY LLC, a Delaware limited liability
company (“Landlord”), and RADIUS HEALTH, INC., a Delaware corporation
(“Tenant”).

 

RECITALS

 

By Lease dated May 14, 2014 (the “Original Lease”), Landlord did lease to
Tenant, and Tenant did hire and lease from Landlord, certain premises containing
approximately 8,490 rentable square feet (referred to in the Original Lease as
the “Rentable Floor Area of the Premises”) of space located on the first (1st)
(referred to in the Original Lease as the “Premises” and hereinafter sometimes
referred to as the “Initial Premises”) of the building known and numbered as 950
Winter Street, Waltham, Massachusetts (the “Building”) for a term scheduled to
expire on July 31, 2019 (the “Scheduled Expiration Date”).

 

Tenant has agreed to (i) lease from Landlord an additional 8,176 square feet of
rentable square feet of space (the “Rentable Floor Area of the Expansion
Premises 1”) located on the first (1st) floor of the Building, which space is
shown on Exhibit A attached hereto and made a part hereof (the “Expansion
Premises 1”), (ii) lease from Landlord an additional 10,542 square feet of
rentable square feet of space (the “Rentable Floor Area of the Expansion
Premises 2”) located on the first (1st) floor of the Building, which space is
shown on Exhibit B attached hereto and made a part hereof (the “Expansion
Premises 2”), and (iii) extend the Term of the Lease, upon all of the same terms
and conditions set forth in the Original Lease except as set forth in this First
Amendment.

 

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1.                                      Expansion of Premises.

 

(A)                               Effective as of the Expansion Premises 1
Commencement Date (as defined in Section 2(A) below), the Expansion Premises 1
shall constitute a part of the “Premises” demised to Tenant under the Lease, so
that the Premises (as defined in the Original Lease) shall include the Expansion
Premises 1 and the Rentable Floor Area of the Premises (as defined in the
Original Lease) shall increase by 8,176 rentable square feet.

 

(B)                               Effective as of the Expansion Premises 2
Commencement Date (as defined in Section 2(B) below), the Expansion Premises 2
shall constitute a part of the “Premises” demised to Tenant under the Lease, so
that the Premises (as defined in the Original Lease) shall include the Expansion
Premises 2 and the Rentable Floor Area of the Premises (as defined in the
Original Lease) shall increase by 10,542 rentable square feet.

 

--------------------------------------------------------------------------------


 

FINAL

 

2.                                      Extension of Term.

 

(A)                               The “Expansion Premises 1 Commencement Date”
shall be the date on which Landlord substantially completes Landlord’s Expansion
Premises 1 Work (as defined in Exhibit C-1 attached hereto).

 

(B)                               The “Expansion Premises 2 Commencement Date”
shall be the date on which Landlord substantially completes Landlord’s Expansion
Premises 2 Work (as defined in Exhibit D-1 attached hereto).

 

(C)                               The Term of the Lease is hereby extended from
the Scheduled Expiration Date through the date sixty (60) calendar months after
the Expansion Premises 1 Commencement Date (plus the partial month, if any,
immediately following the Expansion Premises 1 Commencement Date) (the
“Expiration Date”), unless extended or sooner terminated as provided in the
Lease. Tenant’s option to extend the Term pursuant to Section 9.18 of the
Original Lease shall continue in full force and effect, but may be exercised
only as to the entire Premises, inclusive of Expansion Premises 1 and Expansion
Premises 2, to the extent the same are part of the “Premises” as of the exercise
of such option.

 

3.                                      Annual Fixed Rent.

 

(A)                               Annual Fixed Rent with respect to the Initial
Premises shall continue to payable as set forth in the Original Lease through
the Scheduled Expiration Date. Thereafter, Annual Fixed Rent with the respect to
the Initial Premises shall be payable as follows:

 

Period:

 

Rate PSF:

 

Annual Rate:

 

August 1, 2019-July 31, 2020:

 

$

39.00

 

$

331,110.00

 

August 1, 2020-Expiration Date:

 

$

40.00

 

$

339,600.00

 

 

(B)                               Commencing on the Expansion Premises 1
Commencement Date, Annual Fixed Rent with respect to Expansion Premises 1 shall
be payable as follows:

 

Rent Year:

 

Rate PSF:

 

Annual Rate:

 

1:

 

$

36.00

 

$

294,336.00

 

2:

 

$

37.00

 

$

302,512.00

 

3:

 

$

38.00

 

$

310,688.00

 

4:

 

$

39.00

 

$

318,864.00

 

5:

 

$

40.00

 

$

327,040.00

 

 

(C)                               Commencing on the Expansion Premises 2
Commencement Date, Annual Fixed Rent with respect to Expansion Premises 2 shall
be payable as follows:

 

Rent Year:

 

Rate PSF:

 

Annual Rate:

 

1:

 

$

37.00

 

$

390,054.00

 

2:

 

$

38.00

 

$

400,596.00

 

3:

 

$

39.00

 

$

411,138.00

 

4:

 

$

40.00

 

$

421,680.00

 

 

2

--------------------------------------------------------------------------------


 

FINAL

 

(D)                               For purposes of Subsections (B) and (C) of
this Section 3 only, the definition of Rent Year (as contained in the Original
Lease) shall be amended by replacing “Commencement Date” with “Expansion
Premises 1 Commencement Date” as to Subsection (B), and by replacing
“Commencement Date” with “Expansion Premises 2 Commencement Date” as to
Subsection (C). Annual Fixed Rent pursuant to this Section 3 shall payable in
equal monthly installments in accordance with the provisions of Section 5.1 of
the Original Lease.

 

4.                                      Operating Expenses and Tax Expenses.
With respect to the Initial Premises, Tenant shall continue to make payments
with respect to Operating Expenses Allocable to the Premises and Tax Expense
Allocable to the Premises in accordance with the Original Lease.  With respect
to the Expansion Premises 1, Tenant shall make payments with respect to
Operating Expenses Allocable to the Premises and Tax Expenses Allocable to the
Premises in accordance with the Original Lease, but (i) all references in
Section 2.6 and 2.7 of the Original Lease to the “Rentable Floor Area of the
Premises” shall be deemed to refer to the “Rentable Floor Area of the Expansion
Premises 1”, (ii) “Base Taxes” shall mean Landlord’s Tax Expenses for fiscal
year 2016 (that is the period beginning July 1, 2015 and ending June 30, 2016),
and (iii) “Base Operating Expenses” shall mean Landlord’s Operating Expenses for
calendar year 2016. With respect to the Expansion Premises 2, Tenant shall make
payments with respect to Operating Expenses Allocable to the Premises and Tax
Expenses Allocable to the Premises in accordance with the Original Lease, but
(i) all references in Section 2.6 and 2.7 of the Original Lease to the “Rentable
Floor Area of the Premises” shall be deemed to refer to the “Rentable Floor Area
of the Expansion Premises 2”, (ii) “Base Taxes” shall mean Landlord’s Tax
Expenses for fiscal year 2016 (that is the period beginning July 1, 2015 and
ending June 30, 2016), and (iii) “Base Operating Expenses” shall mean Landlord’s
Operating Expenses for calendar year 2016.

 

5.                                      Tenant Electricity.  Tenant shall
continue to make payment for electricity in accordance with Section 2.8 and
Exhibit F to the Original Lease with appropriate adjustment as necessary to
reflect to the addition of Expansion Premises 1 and/or Expansion Premises 2, as
applicable, in accordance with this First Amendment.

 

6.                                      Preparation of Expansion Premises 1 and
Expansion Premises 2

 

(A)                               Preparation of Expansion Premises 1.  The
condition of Expansion Premises 1 upon Landlord’s delivery along with any work
to be performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit C-1 attached hereto. Landlord shall deliver
the base building HVAC system serving Expansion Premises 1 in good working order
on the Expansion Premises 1 Commencement Date. Exhibit C-1 shall not apply to
Expansion Premises 2. Exhibit B-1 to the Original Lease shall not apply to
Expansion Premises 1 or Expansion Premises 2.

 

3

--------------------------------------------------------------------------------


 

FINAL

 

(B)                               Preparation of Expansion Premises 2. The
condition of Expansion Premises 2 upon Landlord’s delivery along with any work
to be performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit D-1 attached hereto.  Landlord shall
deliver the base building HVAC system serving Expansion Premises 2 in good
working order on the Expansion Premises 2 Commencement Date. Exhibit D-1 shall
not apply to Expansion Premises 1.

 

7.                                      Parking. Upon the occurrence of the
Expansion Premises 1 Commencement Date, the Number of Parking Spaces shall be
increased by twenty-four (24).  Upon the occurrence of the Expansion Premises 2
Commencement Date, the Number of Parking Spaces shall be increased by thirty-two
(32).

 

8.                                      Brokers.

 

(A)                               Tenant warrants and represents that Tenant has
not dealt with any broker in connection with the consummation of this First
Amendment other than Colliers International (the “Broker”) and in the event any
claim is made against Landlord relative to dealings by Tenant with brokers other
than the Broker, Tenant shall defend the claim against Landlord with counsel of
Tenant’s selection first approved by Landlord (which approval will not be
unreasonably withheld) and save harmless and indemnify Landlord on account of
loss, cost or damage which may arise by reason of such claim.

 

(B)                               Landlord warrants and represents that Landlord
has not dealt with any broker in connection with the consummation of this First
Amendment other than the Broker and in the event any claim is made against
Tenant relative to dealings by Landlord with brokers, Landlord shall defend the
claim against Tenant with counsel of Landlord’s selection first approved by
Tenant (which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim.  Landlord shall be responsible for the payment of a commission to
the Broker in connection with this First Amendment pursuant to a separate
agreement between Landlord and the Broker.

 

9.                                      Adjustment of Security Deposit.

 

(A)                               The Security Deposit required under the Lease
shall be increased from (i) $150,697.50 to $228,369.50, and Tenant agrees to
deliver to Landlord the sum of $77,672.00 upon Tenant’s execution and delivery
of this First Amendment in order to effectuate such increase, and
(ii) $228,369.50 to $331,154.00 on September 1, 2016, and Tenant agrees to
deliver to Landlord the sum of $102,784.50 on or prior to such date in order to
effectuate such increase. Landlord shall hold the Security Deposit (as so
increased and subject to Section 9(B) below), throughout the Term of (including
any extension thereof), as security for the performance by Tenant of all
obligations on the part of Tenant to be kept and performed pursuant to
Section 9.19 of the Original Lease.

 

4

--------------------------------------------------------------------------------


 

FINAL

 

(B)                         Landlord shall return a Seventy-Five Thousand Three
Hundred and Forty-Eight and 75/100 Dollar ($75,348.75) portion of such deposit
to Tenant so that the remainder of such deposit shall be Two Hundred and
Fifty-Five Thousand Eight Hundred and Five and 25/100 Dollars ($255,805.25) if
as of August 1, 2017 (the “Scheduled Reduction Date”): (i) Tenant is not then in
default under the terms of this Lease without the benefit of notice or grace,
(ii) Landlord has not applied such deposit or any portion thereof to Landlord’s
damages arising from any default on the part of Tenant, whether or not Tenant
has restored the amount so applied by Landlord, (iii) there have not been more
than three (3) monetary or material non-monetary Events of Default that occurred
during the Term, even if later cured, (iv) Tenant has not declared bankruptcy at
any point during the Term and (v) Tenant has demonstrated a positive net income
in accordance with generally accepted accounting principles for its recent
fiscal year prior to the Scheduled Reduction Date, as shown in its public
filings for such fiscal year (or, in the event that Tenant is an entity other
than a publicly held company whose shares are traded on a national stock
exchange, as shown in a certified copy of its most recent audited financial
statements covering such fiscal year). In the event that Tenant does not meet
all of the foregoing conditions set forth in clauses (i) through (v) of the
immediately preceding sentence as of the Scheduled Reduction Date, then the
reduction of the Security Deposit shall be deferred until such date as Tenant
has met such conditions.

 

(C)                               If Tenant believes that it has satisfied all
the conditions precedent to a reduction in the amount of the Security Deposit,
then it shall request such reduction in writing to Landlord, which request shall
certify to Landlord that all such conditions have been satisfied. If Landlord
agrees, in its reasonable determination, that all of the aforesaid conditions
are met, the Security Deposit shall be so reduced in accordance with this
Section 9.

 

10.                               Defined Terms. Except as otherwise expressly
provided herein, all capitalized terms used herein without definition shall have
the same meanings as are set forth in the Original Lease.

 

11.                               Ratification of Lease. Except as herein
amended, the Original Lease shall remain unchanged and in full force and effect.
All references to the “Lease” shall be deemed to be references to the Original
Lease, as amended by this First Amendment.

 

12.                               Authority. Each of Landlord and Tenant hereby
represents and warrants to the other that all necessary action has been taken to
enter this First Amendment and that the person signing this First Amendment on
its behalf has been duly authorized to do so.

 

13.                               Counterparts.  This First Amendment may be
executed in counterparts, and such counterparts together shall constitute but
one original of the First Amendment. Each counterpart shall be equally
admissible in evidence, and each original shall fully bind each party who has
executed it.  Provided it is accompanied by the final version of this First
Amendment (including all exhibits, if any), an executed signature page of this
First Amendment delivered by facsimile or as a PDF or a similar attachment to an
email shall constitute effective delivery of this First Amendment by the party
so delivering the same for all purposes with the same force and effect as the
delivery of an executed original counterpart.

 

—SIGNATURE PAGE FOLLOWS —

 

5

--------------------------------------------------------------------------------


 

EXECUTED as of the date and year first above written.

 

WITNESS:

LANDLORD:

 

 

 

BP BAY COLONY LLC, a Delaware limited liability

company

 

 

 

By:  BP BAY COLONY HOLDINGS LLC, a

Delaware limited liability company, its sole member

 

 

[g179451ky01i001.jpg]

By:  BOSTON PROPERTIES LIMITED

PARTNERSHIP, a Delaware limited partnership, its

member

 

By:  BOSTON PROPERTIES, INC., a Delaware

corporation, its general partner

 

 

By:

/s/ David C. Provost

Name:

David C. Provost

Title:

SVP

 

 

TENANT:

 

 

WITNESS:

RADIUS HEALTH, INC., a Delaware corporation

 

 

 

 

/s/ B.N. Harvey

 

By:

/s/ Robert E. Ward

 

Name:

Robert E. Ward

 

Title:

President & CEO

 

6

--------------------------------------------------------------------------------


 

FINAL

 

EXHIBIT A

 

EXPANSION PREMISES 1 PLAN

 

Exhibit A-1

--------------------------------------------------------------------------------


 

[g179451ky03i001.jpg]

 

--------------------------------------------------------------------------------


 

FINAL

 

EXHIBIT B

 

EXPANSION PREMISES 2 PLAN

 

Exhibit B-1

--------------------------------------------------------------------------------


 

[g179451ky03i002.jpg]

 

--------------------------------------------------------------------------------


 

FINAL

 

EXHIBIT C-1

 

WORK AGREEMENT FOR EXPANSION PREMISES 1

 

1.1                               Substantial Completion

 

(A)                               Plans and Construction Process.

 

(1)                                 Landlord’s Work. Landlord shall perform the
work shown on the plans (the “Plans”) listed on Exhibit C-2 attached to this
First Amendment (“Landlord’s Expansion Premises 1 Work”); provided, however,
that Landlord shall have no responsibility for the installation or connection of
Tenant’s computer, telephone, other communication equipment, systems or wiring.
Any items of work requested by Tenant and not shown on the Plans shall be deemed
to be Change Proposal(s) (as defined below) and shall be subject to the terms
and provisions of subsection (2) below.

 

(2)                                 Change Orders. Tenant shall have the right,
in accordance herewith, to submit for Landlord’s approval change proposals with
respect to items of work not shown on the Plans (each, a “Change Proposal”).
Landlord agrees to respond to any such Change Proposal within such time as is
reasonably necessary (taking into consideration the information contained in
such Change Proposal) after the submission thereof by Tenant, advising Tenant of
any anticipated increase in costs, which costs shall include a construction
management fee equal to four percent (4%) of the Change Proposal (“Change Order
Costs”) associated with such Change Proposal, as well as an estimate of any
delay which would likely result in the completion of the Landlord’s Expansion
Premises 1 Work if a Change Proposal is made pursuant thereto (“Landlord’s
Change Order Response”). Tenant shall have the right to then approve or withdraw
such Change Proposal within five (5) days after receipt of Landlord’s Change
Order Response. If Tenant fails to respond to Landlord’s Change Order Response
within such five (5) day period, such Change Proposal shall be deemed withdrawn.
If Tenant approves Landlord’s Change Order Response, then such Change Proposal
shall be deemed a “Change Order” hereunder and if the Change Order is made, then
the Change Order Costs associated with the Change Order shall be deemed
additions to the Tenant Plan Excess Costs and shall be paid in the same manner
as Tenant Plan Excess Costs are paid as set forth in Section 1.4 of this Work
Agreement.

 

(3)                                 Tenant Response to Requests for Information
and Approvals. Except to the extent that another time period is expressly herein
set forth, Tenant shall respond to any request from Landlord, Landlord’s
architect, Landlord’s contractor and/or Landlord’s Construction Representative
for approvals or information in connection with Landlord’s Expansion Premises 1
Work,

 

Exhibit C-1

--------------------------------------------------------------------------------


 

FINAL

 

within three (3) business days of Tenant’s receipt of such request. In addition,
Tenant shall, within two (2) business days after receipt thereof from Landlord,
execute and deliver to Landlord any affidavits and documentation required in
order to obtain all permits and approvals necessary for Landlord to commence and
complete Landlord’s Expansion Premises 1 Work on a timely basis (“Permit
Documentation”).

 

(4)                                 Time of the Essence. Time is of the essence
in connection with Tenant’s obligations under this Section 1.1.

 

(B)                               Substantial Completion; Tenant Delay.

 

(1)                                 Landlord’s Obligations. Subject to delays
due to Tenant Delays (as hereinafter defined) and delays due to Force Majeure,
as defined in Section 6.1 of the Lease, Landlord shall use reasonable speed and
diligence to have the Landlord’s Expansion Premises 1 Work substantially
completed on or before January 1, 2016 (the “Estimated Expansion Premises 1
Commencement Date”), but Tenant shall have no claim against Landlord for failure
so to complete construction of Landlord’s Expansion Premises 1 Work in the
Expansion Premises 1 by the Estimated Expansion Premises 1 Commencement Date.

 

(2)                                 Definition of Substantial Completion. The
Expansion Premises 1 shall be treated as having been substantially completed for
the purposes of Section 2.1(A) of the First Amendment on the later of:

 

(a)                                 The date on which Landlord’s Expansion
Premises 1 Work, together with common facilities for access and services to the
Expansion Premises 1, has been completed (or would have been completed except
for Tenant Delay) except for items of work and adjustment of equipment and
fixtures which can be completed after occupancy has been taken without causing
substantial interference with Tenant’s use of the Expansion Premises 1 (i.e.
so-called “punch list” items), or

 

(b)                                 The date when permission has been obtained
from the applicable governmental authority, to the extent required by law, for
occupancy by Tenant of the Expansion Premises 1 for the Permitted Use, unless
the failure to obtain such permission is due to a Tenant Delay.

 

In the event of any dispute as to the date on which Landlord’s Expansion
Premises 1 Work has been completed, the reasonable determination of

 

2

--------------------------------------------------------------------------------


 

FINAL

 

Landlord’s architect as to such date shall be deemed conclusive and binding on
both Landlord and Tenant.

 

(3)                                 Incomplete Work. Landlord shall complete as
soon as conditions practically permit any incomplete items of Landlord’s
Expansion Premises 1 Work, and Tenant shall cooperate with Landlord in providing
access as may be required to complete such work in a normal manner.

 

(4)                                 Early Access by Tenant. Landlord shall
permit Tenant access for installing Tenant’s furniture and tel/data systems in
portions of the Expansion Premises 1 prior to substantial completion when it can
be done without material interference with remaining work or with the
maintenance of harmonious labor relations. Any such access by Tenant shall be
upon all of the terms and conditions of the Lease (other than the payment of
Annual Fixed Rent) and shall be at Tenant’s sole risk, and Landlord shall not be
responsible for any injury to persons or damage to property resulting from such
early access by Tenant.

 

(5)                                 Prohibition on Access by Tenant Prior to
Actual Substantial Completion. If, prior to the date that the Expansion Premises
1 are in fact actually substantially complete, the Expansion Premises 1 are
deemed to be substantially complete as a result of a “Tenant Delay” (as defined
below) (i.e. and the Expansion Premises 1 Commencement Date has therefor
occurred), Tenant shall not (except with Landlord’s consent) be entitled to take
possession of the Expansion Premises 1 for the Permitted Use until the Expansion
Premises 1 are in fact actually substantially complete.

 

(C)                               Tenant Delay.

 

(1)                                 A “Tenant Delay” shall be defined as the
following:

 

(a)                                 Tenant’s failure timely to respond to any
request from Landlord, Landlord’s architect, Landlord’s contractor and/or
Landlord’s Construction Representative or to timely provide all required Permit
Documentation to Landlord within the applicable time periods set forth in this
Work Agreement;

 

(b)                                 Tenant’s failure to pay the Tenant Plan
Excess Costs in accordance with Section 1.4 hereinbelow;

 

(c)                                  Any delay due to items of work for which
there is long lead time in obtaining the materials therefor or which are
specially or specifically manufactured, produced or milled

 

3

--------------------------------------------------------------------------------


 

FINAL

 

for the work in or to the Expansion Premises 1 and require additional time for
receipt or installation; provided Landlord notified Tenant of the same
constituting a long-lead item and Tenant did not substitute another non
long-lead item within three (3) days of Landlord’s notice (Landlord acknowledges
that the plan attached as part of Exhibit B-2 does not include any long-lead
items);

 

(d)                                 Any delay due to changes, alterations or
additions required or made by Tenant with respect to items not shown on the
Plans including, without limitation, Change Orders; or

 

(e)                                  Any other delays caused by Tenant, Tenant’s
contractors, architects, engineers, or anyone else engaged by Tenant in
connection with the preparation of the Expansion Premises 1 for Tenant’s
occupancy, including, without limitation, utility companies and other entities
furnishing communications, data processing or other service, equipment, or
furniture.

 

(2)                                 Tenant Obligations with Respect to Tenant
Delays.

 

(a)                                 Tenant covenants that no Tenant Delay shall
delay the occurrence of the Expansion Premises 1 Commencement Date or the
obligation to pay Annual Fixed Rent or Additional Rent with respect to Expansion
Premises 1, regardless of the reason for such Tenant Delay or whether or not it
is within the control of Tenant or any such employee. Landlord’s Expansion
Premises 1 Work shall be deemed substantially completed as of the date when
Landlord’s Expansion Premises 1 Work would have been substantially completed but
for any Tenant Delays, as determined by Landlord in the exercise of its good
faith business judgment.

 

(b)                                 Tenant shall reimburse Landlord the amount,
if any, by which the cost of Landlord’s Expansion Premises 1 Work is increased
as the result of any Tenant Delay.

 

(c)                                  Any amounts due from Tenant to Landlord
under this Section 1.1(C)(2) shall be due and payable within thirty (30) days of
billing therefor (except that amounts due in connection with Change Orders shall
be paid as provided in Section 1.4), and shall be considered to be Additional
Rent. Nothing contained in this Section 1.1(C)(2) shall limit or qualify or
prejudice any other covenants, agreements, terms, provisions and conditions
contained

 

4

--------------------------------------------------------------------------------


 

FINAL

 

in the Lease.

 

1.2                               Quality and Performance of Work

 

All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with Legal Requirements and all
Insurance Requirements. All of Tenant’s work shall be coordinated with any work
being performed by or for Landlord and in such manner as to maintain harmonious
labor relations. Each party may inspect the work of the other at reasonable
times and shall promptly give notice of observed defects. Each party authorizes
the other to rely in connection with design and construction upon approval and
other actions on the party’s behalf by any Construction Representative of the
party named in Section 1.1 of the Lease or any person hereafter designated in
substitution or addition by notice to the party relying. Except to the extent to
which Tenant shall have given Landlord notice of respects in which Landlord has
not performed Landlord’s construction obligations under this Work Agreement not
later than the end of the sixth (6th) full calendar month next beginning after
the Expansion Premises 1 Commencement Date, Tenant shall be deemed conclusively
to have approved Landlord’s construction and shall have no claim that Landlord
has failed to perform any of Landlord’s obligations under this Work Agreement.
Landlord agrees to correct or repair at its expense items which are then
incomplete or do not conform to the work contemplated under the Plans and as to
which, in either case, Tenant shall have given notice to Landlord, as aforesaid.

 

1.3                               Special Allowance

 

Landlord shall provide to Tenant a special allowance equal to the product of
(i) $46.00, and (ii) the Rentable Floor Area of the Expansion Premises 1 (the
“Tenant Allowance”). The Tenant Allowance shall be used and applied by Landlord
solely on account of the cost of the Landlord’s Expansion Premises 1 Work. Any
costs of performing the Landlord’s Expansion Premises 1 Work in excess of the
Tenant Allowance shall be Tenant’s responsibility and shall be deemed Tenant
Plan Excess Costs to be paid in accordance with Section 1.4 below. In no event
shall Landlord’s obligations to pay for the Landlord’s Expansion Premises 1 Work
exceed the total Tenant Allowance. Notwithstanding the foregoing, Landlord shall
be under no obligation to apply any portion of the Tenant Allowance for any
purposes other than as provided in this Section 1.3. In addition, in the event
that (i) Tenant is in default under the Lease, or (ii) there are any liens which
are not bonded to the reasonable satisfaction of Landlord against Tenant’s
interest in the Lease or against the Building or the Site arising out of any
work performed by Tenant or any litigation in which Tenant is a party, then,
from and after the date of such event (“Event”), Landlord shall have no further
obligation to fund any portion of the Tenant Allowance and Tenant shall be
obligated to pay, as Additional Rent, all costs of the Landlord’s Expansion
Premises 1 Work in excess of that portion of the Tenant Allowance funded by
Landlord through the date of the Event. Further, the Tenant Allowance shall only
be applied towards the cost of leasehold improvements and in no event shall
Landlord be required to make application of any portion of the Tenant

 

5

--------------------------------------------------------------------------------


 

FINAL

 

Allowance towards Tenant’s personal property, trade fixtures or moving expenses
or on account of any supervisory fees, overhead, management fees or other
payments to Tenant, or any partner or affiliate of Tenant. In the event that the
costs of the Landlord’s Expansion Premises 1 Work are less than the Tenant
Allowance, Tenant shall not be entitled to any payment or credit nor shall there
be any application of the same toward Annual Fixed Rent or Additional Rent owed
by Tenant under the Lease.

 

1.4                               Tenant Plan Excess Costs

 

Notwithstanding anything contained in this Work Agreement to the contrary, it is
understood and agreed that Tenant shall be fully responsible for the (i) costs
of Landlord’s Expansion Premises 1 Work in excess of the Tenant Allowance, and
(ii) costs of any items of work not shown on Exhibit C-2 attached to the First
Amendment and the costs of any items of work shown as a “Tenant Cost” on
Exhibit C-2 (by virtue of an “X” being noted in the Tenant Cost column) (the
“Tenant Plan Excess Costs”). To the extent, if any, that there are Tenant Plan
Excess Costs, Tenant shall pay Landlord, as Additional Rent, fifty percent (50%)
of the Tenant Plan Excess Costs prior to the commencement of the Landlord’s
Expansion Premises 1 Work, with the balance of the Tenant Plan Excess Costs due
upon substantial completion of the Landlord’s Expansion Premises 1 Work;
provided, however, that (x) if the Tenant Plan Excess Costs exceed $10,000.00
(the “Maximum Amount”), then Tenant shall pay to Landlord, as Additional Rent, 
all Tenant Plan Excess Costs in excess of the Maximum Amount prior to the
commencement of the Landlord’s Expansion Premises 1 Work and (y) if the Tenant
Plan Excess Costs exceed the Maximum Amount as a result of a Change Order, then
Tenant shall pay to Landlord, as Additional Rent, at the time Tenant approves
such Change Order in accordance with Section 1.1(A)(2), all such Tenant Plan
Excess Costs in excess of the Maximum Amount.

 

6

--------------------------------------------------------------------------------


 

FINAL

 

EXHIBIT C-2

 

Exhibit C-2

--------------------------------------------------------------------------------


 

[g179451ky05i001.jpg]

 

--------------------------------------------------------------------------------


 

FINAL

 

EXHIBIT D-1

 

WORK AGREEMENT FOR EXPANSION PREMISES 2

 

1.1                               Substantial Completion

 

(A)                               Plans and Construction Process.

 

(1)                                 Preparation of the Plans. No later than
May 31, 2016 (the “Tenant Plans Date”), Tenant shall deliver to Landlord the
data and information required by Exhibit D-2 attached to this First Amendment
for approval by Landlord (“Tenant Submission”) for the work to be performed by
Landlord to prepare the Expansion Premises 2 for Tenant’s occupancy (“Landlord’s
Expansion Premises 2 Work”).  Landlord’s approval shall not be unreasonably
withheld or delayed; provided, however, that Landlord’s determination of matters
relating to aesthetic issues relating to alterations or changes visible outside
the Premises shall be in Landlord’s sole discretion. Landlord, at its cost and
expense, shall cause to be prepared a detailed floor plan layout together with
working drawings (the “Plans”) containing at least the information contained in
Tenant’s Submission, provided, however, that the Landlord shall have no
responsibility for the installation or connection of Tenant’s computer,
telephone, other communication equipment, systems or wiring. As soon as
practicable after the preparation of the Plans, Landlord will issue Tenant a
written statement of all costs of Landlord’s Expansion Premises 2 Work.  In
addition, to Landlord’s Expansion Premises 2 Work, Landlord shall, at its
expense and concurrent with the performance of Landlord’s Expansion Premises 2
Work, provide a connection from the Expansion Premises 2 to the first floor
center lobby of the Building substantially as shown on Exhibit D-3.

 

(2)                                 Tenant Plan Excess Costs. To the extent such
costs exceed the Tenant Allowance set forth in Section 1.3 of this Work
Agreement, such excess costs are hereinafter referred to as “Tenant Plan Excess
Costs” and shall be paid by Tenant as Additional Rent in accordance with
Section 1.4 of this Work Agreement. Tenant shall notify Landlord in writing,
within three (3) days of receipt by Tenant of Landlord’s statement of Tenant
Plan Excess Costs, of either its approval thereof and its authorization to
Landlord to proceed with Landlord’s Expansion Premises 2 Work in accordance with
the Plans or changes in the Plans reasonably acceptable to Landlord. In the
event of the latter modification, Landlord shall, as soon as practicable after
Landlord obtains price quotations for any changes in the Plans, quote to Tenant
all changes in Tenant Plan Excess Costs resulting from said plan modifications.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

FINAL

 

(3)                                 Authorization to Proceed Date. Tenant shall,
on or before August 1, 2016 (the “Authorization to Proceed Date”), give Landlord
written authorization to proceed with Landlord’s Expansion Premises 2 Work in
accordance with the Plans (“Notice to Proceed”). In addition, Tenant shall, on
or before the Tenant Plans Date, execute and deliver to Landlord any affidavits
and documentation required in order to obtain all permits and approvals
necessary for Landlord to commence and complete Landlord’s Expansion Premises 2
Work on a timely basis (“Permit Documentation”).

 

(4)                                 Change Orders. Tenant shall have the right,
in accordance herewith, to submit for Landlord’s approval change proposals
subsequent to the preparation of the Plans and Tenant’s approval of the Tenant
Plan Excess Costs, if any (each, a “Change Proposal”). Landlord agrees to
respond to any such Change Proposal within such time as is reasonably necessary
(taking into consideration the information contained in such Change Proposal)
after the submission thereof by Tenant, advising Tenant of any anticipated
increase in costs (“Change Order Costs”) associated with such Change Proposal,
as well as an estimate of any delay which would likely result in the completion
of the Landlord’s Expansion Premises 2 Work if a Change Proposal is made
pursuant thereto (“Landlord’s Change Order Response”). Tenant shall have the
right to then approve or withdraw such Change Proposal within five (5) days
after receipt of Landlord’s Change Order Response. If Tenant fails to respond to
Landlord’s Change Order Response within such five (5) day period, such Change
Proposal shall be deemed withdrawn. If Tenant approves such Change Proposal,
then such Change Proposal shall be deemed a “Change Order” hereunder and if the
Change Order is made, then the Change Order Costs associated with the Change
Order shall be deemed additions to the Tenant Plan Excess Costs and shall be
paid in the same manner as Tenant Plan Excess Costs are paid as set forth in
Section 1.4 of this Work Agreement.

 

(5)                                 Tenant Response to Requests for Information
and Approvals. Except to the extent that another time period is expressly herein
set forth, Tenant shall respond to any request from Landlord, Landlord’s
architect, Landlord’s contractor and/or Landlord’s Construction Representative
for approvals or information in connection with Landlord’s Expansion Premises 2
Work, within three (3) business days of Tenant’s receipt of such request.

 

(6)                                 Time of the Essence. Time is of the essence
in connection with Tenant’s obligations under this Section 1.1.

 

(B)                               Tenant Delay.

 

(1)                                 A “Tenant Delay” shall be defined as the
following:

 

2

--------------------------------------------------------------------------------


 

FINAL

 

(a)                                 Tenant’s failure to provide Tenant’s
Submission to Landlord by the Tenant Plans Date or to give authorization to
Landlord to proceed with Landlord’s Expansion Premises 2 Work on or before the
Authorization to Proceed Date or to provide all required Permit Documentation to
Landlord on or before the Authorization to Proceed Date; or

 

(b)                                 Tenant’s failure timely to respond to any
request from Landlord, Landlord’s architect, Landlord’s contractor and/or
Landlord’s Construction Representative including, without limitation, within the
time periods set forth in Section 1.1(A)(5) above;

 

(c)                                  Tenant’s failure to pay the Tenant Plan
Excess Costs in accordance with Section 1.4 of this Work Agreement;

 

(d)                                 Any delay due to items of work for which
there is a long lead time in obtaining the materials therefor or which are
specially or specifically manufactured, produced or milled for the work in or to
the Expansion Premises 2 and require additional time for receipt or
installation;

 

(e)                                  Any delay due to changes, alterations or
additions required or made by Tenant after the preparation of the Plans
including, without limitation, Change Orders; or

 

(f)                                   Any other delays caused by Tenant,
Tenant’s contractors, architects, engineers or anyone else engaged by Tenant in
connection with the preparation of the Expansion Premises 2 for Tenant’s
occupancy, including, without limitation, utility companies and other entities
furnishing communications, data processing or other service, equipment, or
furniture.

 

(2)                                 Tenant Obligations with Respect to Tenant
Delays.

 

(a)                                 Tenant covenants that no Tenant Delay shall
delay the Expansion Premises 2 Commencement Date or the obligation to pay Annual
Fixed Rent or Additional Rent with respect to Expansion Premises 2, regardless
of the reason for such Tenant Delay or whether or not it is within the control
of Tenant or any such employee. Landlord’s Expansion Premises 2 Work shall be
deemed substantially

 

3

--------------------------------------------------------------------------------


 

FINAL

 

completed as of the date when Landlord’s Expansion Premises 2 Work would have
been substantially completed but for any Tenant Delays, as determined by
Landlord in the exercise of its good faith business judgment.

 

(b)                                 Tenant shall reimburse Landlord the amount,
if any, by which the cost of Landlord’s Expansion Premises 2 Work is increased
as the result of any Tenant Delay.

 

(c)                                  Any amounts due from Tenant to Landlord
under this Section 1.1(B)(2) shall be due and payable within thirty (30) days of
billing therefor (except that amounts due in connection with Change Orders shall
be paid as provided in Section 1.4 of this Work Agreement), and shall be
considered to be Additional Rent. Nothing contained in this
Section 1.1(B)(2) shall limit or qualify or prejudice any other covenants,
agreements, terms, provisions and conditions contained in the Lease.

 

(C)                               Substantial Completion of Landlord’s Expansion
Premises 2 Work.

 

(1)                                 Landlord’s Obligations. Subject to Tenant
Delays and delays due to Force Majeure (as defined in Section 6.1 of the Lease),
Landlord shall use reasonable speed and diligence to have Landlord’s Expansion
Premises 2 Work substantially completed on or before November 1, 2016 (the
“Estimated Expansion Premises 2 Commencement Date”), but Tenant shall have no
claim against Landlord for failure so to complete construction of Landlord’s
Expansion Premises 2 Work in the Expansion Premises 2 by the Estimated Expansion
Premises 2 Commencement Date.

 

(2)                                 Definition of Substantial Completion. The
Expansion Premises 2 shall be treated as having been substantially completed for
purposes of Section 1.2(B) of the First Amendment) on the later of:

 

(a)                                 The date on which Landlord’s Expansion
Premises 2 Work, together with common facilities for access and services to the
Expansion Premises 2, has been completed (or would have been completed except
for Tenant Delays) except for items of work and adjustment of equipment and
fixtures which can be completed after occupancy has been taken without causing
substantial interference with Tenant’s use of the Expansion Premises 2 (i.e.
so-called “punch list” items), or

 

4

--------------------------------------------------------------------------------


 

FINAL

 

(b)                                 The date when permission has been obtained
from the applicable governmental authority, to the extent required by law, for
occupancy by Tenant of the Expansion Premises 2 for the Permitted Use, unless
the failure to obtain such permission is due to a Tenant Delay.

 

In the event of any dispute as to the date on which Landlord’s Expansion
Premises 2 Work has been substantially completed, the reasonable determination
of Landlord’s architect as to such date shall be deemed conclusive and binding
on both Landlord and Tenant.

 

(3)                                 Incomplete Work. Landlord shall complete as
soon as conditions practically permit any incomplete items of Landlord’s
Expansion Premises 2 Work, and Tenant shall cooperate with Landlord in providing
access as may be required to complete such work in a normal manner.

 

(4)                                 Early Access by Tenant. Landlord shall
permit Tenant access for installing Tenant’s furniture and tel/data equipment in
portions of the Expansion Premises 2 prior to substantial completion when it can
be done without material interference with remaining work or with the
maintenance of harmonious labor relations. Any such access by Tenant shall be at
upon all of the terms and conditions of the Lease (other than the payment of
Annual Fixed Rent) and shall be at Tenant’s sole risk, and Landlord shall not be
responsible for any injury to persons or damage to property resulting from such
early access by Tenant.

 

(5)                                 Prohibition on Access by Tenant Prior to
Actual Substantial Completion. If, prior to the date that the Expansion Premises
2 are in fact actually substantially complete, the Expansion Premises 2 are
deemed to be substantially complete as a result of a Tenant Delay (i.e. and the
Commencement Date has therefor occurred), Tenant shall not (except with
Landlord’s consent) be entitled to take possession of the Expansion Premises 2
for the Permitted Use until the Expansion Premises 2 are in fact actually
substantially complete.

 

1.2                               Quality and Performance of Work

 

All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with Legal Requirements and all
Insurance Requirements. All of Tenant’s work shall be coordinated with any work
being performed by or for Landlord and in such manner as to maintain harmonious
labor relations. Each party may inspect the work of the other at reasonable
times and shall promptly give notice of observed defects. Each party authorizes
the other to rely in connection with design and construction upon approval and
other actions on the party’s behalf by any Construction Representative of the
party named in Section 1.1 of the Lease or any person

 

5

--------------------------------------------------------------------------------


 

FINAL

 

hereafter designated in substitution or addition by notice to the party relying.
Except to the extent to which Tenant shall have given Landlord notice of
respects in which Landlord has not performed Landlord’s construction obligations
under this Work Agreement not later than the end of the sixth (6th) full
calendar month next beginning after the Expansion Premises 2 Commencement Date,
Tenant shall be deemed conclusively to have approved Landlord’s construction and
shall have no claim that Landlord has failed to perform any of Landlord’s
obligations under this Work Agreement. Landlord agrees to correct or repair at
its expense items which are then incomplete or do not conform to the work
contemplated under the Plans and as to which, in either case, Tenant shall have
given notice to Landlord, as aforesaid.

 

1.3                               Special Allowance

 

Landlord shall provide to Tenant a special allowance equal to the product of
(i) $32.00, and (ii) the Rentable Floor Area of the Expansion Premises 2 (the
“Tenant Allowance”). The Tenant Allowance shall be used and applied by Landlord
solely on account of the cost of Landlord’s Expansion Premises 2 Work. In no
event shall Landlord’s obligations to pay or reimburse Tenant for any of the
costs of Landlord’s Expansion Premises 2 Work exceed the total Tenant Allowance.
Notwithstanding the foregoing, Landlord shall be under no obligation to apply
any portion of the Tenant Allowance for any purposes other than as provided in
this Section 1.3. In addition, in the event that (i) Tenant is in default under
the Lease or (ii) there are any liens which are not bonded to the reasonable
satisfaction of Landlord against Tenant’s interest in the Lease or against the
Building or the Site arising out of any work performed by Tenant or any
litigation in which Tenant is a party, then, from and after the date of such
event (“Event”), Landlord shall have no further obligation to fund any portion
of the Tenant Allowance and Tenant shall be obligated to pay, as Additional
Rent, all costs of Landlord’s Expansion Premises 2 Work in excess of that
portion of the Tenant Allowance funded by Landlord through the date of the
Event. Further, the Tenant Allowance shall only be applied towards the cost of
leasehold improvements and in no event shall Landlord be required to make
application of any portion of the Tenant Allowance towards Tenant’s personal
property, trade fixtures or moving expenses or on account of any supervisory
fees, overhead, management fees or other payments to Tenant, or any partner or
affiliate of Tenant. In the event that the costs of Landlord’s Expansion
Premises 2 Work are less than the Tenant Allowance, Tenant shall not be entitled
to any payment or credit nor shall there be any application of the same toward
Annual Fixed Rent or Additional Rent owed by Tenant under the Lease.

 

1.4                               Payment of Tenant Plan Excess Costs

 

To the extent, if any, that there are Tenant Plan Excess Costs, Tenant shall pay
Landlord, as Additional Rent, fifty percent (50%) of the Tenant Plan Excess
Costs prior to the commencement of the Landlord’s Expansion 2 Work, with the
balance of the Tenant Plan Excess Costs due upon substantial completion of the
Landlord’s Expansion 2 Work; provided, however, that (x) if the Tenant Plan
Excess Costs exceed $10,000.00 (the

 

6

--------------------------------------------------------------------------------


 

FINAL

 

“Maximum Amount”), then Tenant shall pay to Landlord, as Additional Rent, all
Tenant Plan Excess Costs in excess of the Maximum Amount prior to the
commencement of the Landlord’s Expansion 2 Work and (y) if the Tenant Plan
Excess Costs exceed the Maximum Amount as a result of a Change Order, then
Tenant shall pay to Landlord, as Additional Rent, at the time Tenant approves
such Change Order in accordance with Section 1.1(A)(4), all such Tenant Plan
Excess Costs in excess of the Maximum Amount.

 

7

--------------------------------------------------------------------------------


 

FINAL

 

EXHIBIT D-2

 

TENANT PLAN AND WORKING DRAWING REQUIREMENTS

 

1.                                      Floor plan indicating location of
partitions and doors (details required of partition and door types).

 

2.                                      Location of standard electrical
convenience outlets and telephone outlets.

 

3.                                      Location and details of special
electrical outlets; (e.g. Xerox), including voltage, amperage, phase and NEMA
configuration of outlets.

 

4.                                      Reflected ceiling plan showing layout of
standard ceiling and lighting fixtures. Partitions to be shown lightly with
switches located indicating fixtures to be controlled.

 

5.                                      Locations and details of special ceiling
conditions, lighting fixtures, speakers, etc.

 

6.                                      Location and heat load in BTU/Hr. of all
special air conditioning and ventilating requirements and all necessary HVAC
mechanical drawings.

 

7.                                      Location and details of special
structural requirements, e.g., slab penetrations and areas with floor loadings
exceeding a live load of 70 lbs./s.f.

 

8.                                      Locations and details of all plumbing
fixtures; sinks, drinking fountains, etc.

 

9.                                      Location and specifications of floor
coverings, e.g., vinyl tile, carpet, ceramic tile, etc.

 

10.                               Finish schedule plan indicating wall covering,
paint or paneling with paint colors referenced to standard color system.

 

11.                               Details and specifications of special
millwork, glass partitions, rolling doors and grilles, blackboards,
shelves, etc.

 

12.                               Hardware schedule indicating door number keyed
to plan, size, hardware required including butts, latchsets or locksets,
closures, stops, and any special items such as thresholds, soundproofing, etc.
Keying schedule is required.

 

Exhibit D-2

--------------------------------------------------------------------------------


 

FINAL

 

13.                               Verified dimensions of all built-in equipment
(file cabinets, lockers, plan files, etc.).

 

14.                               Location of any special soundproofing
requirements.

 

15.                               All drawings to be uniform size (30” X 42”)
and shall incorporate the standard project electrical and plumbing symbols and
be at a scale of 1/8” = 1’ or larger.

 

16.                               Drawing submittal shall include the
appropriate quantity required for Landlord to file for permit along with four
half size sets and one full size set for Landlord’s review and use..

 

17.                               Provide all other information necessary to
obtain all permits and approvals for Landlord’s Work.

 

18.                               Upon completion of the work, Tenant shall
provide Landlord with two hard copies and one electronic CAD file of updated
architectural and mechanical drawings to reflect all project sketches and
changes.

 

2

--------------------------------------------------------------------------------


 

FINAL

 

EXHIBIT D-3

 

LANDLORD’S LOBBY ACCESS WORK

 

Exhibit D-3

--------------------------------------------------------------------------------


 

[g179451ky07i001.jpg]

 

--------------------------------------------------------------------------------